Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000421
                                                         02-JUL-2015
                                                         11:54 AM



                           SCWC-12-0000421

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


 WELLS FARGO BANK, N.A., AS TRUSTEE FOR SECURITIZED ASSET BACKED
      RECEIVABLES LLC TRUST 2006-FR2 MORTGAGE PASS-THROUGH
                   CERTIFICATES SERIES 2006-FR2,
                  Respondent/Plaintiff-Appellee,

                                 vs.

                     GEORGE KAIPO AH CHONG, JR.,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-12-0000421; CIVIL NO. 10-1-272)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant George Kaipo Ah Chong,

Jr.’s, Application for Writ of Certiorari filed on May 18, 2015,

is hereby rejected.

          DATED:    Honolulu, Hawai#i, July 2, 2015.

George Kaipo Ah Chong, Jr.      /s/ Mark E. Recktenwald
petitioner pro se
                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson